Citation Nr: 0534590	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  98-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic neck strain, currently rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than October 31, 
2000, for service connection for chronic pain syndrome.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  Specifically, the veteran appealed a May 1997 rating 
decision which denied an increased rating for chronic neck 
strain filed in March 1997.  The veteran also appealed a 
February 2003 rating decision that granted service connection 
for chronic pain syndrome secondary to the cervical strain, 
and assigned a 30 percent rating for that disability, 
effective October 31, 2000, the date of the claim.  During 
the course of the appeal, the RO increased the award for 
chronic pain syndrome to 70 percent, effective from October 
31, 2000.  In his appeal, the veteran seeks an earlier 
effective date for the award of service connection for 
chronic pain syndrome, and a higher rating for the cervical 
strain rating.  

The issue of an increased rating for cervical strain 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran filed a claim for entitlement to service 
connection for chronic pain syndrome on October 31, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 31, 
2000, for the award of service connection for chronic pain 
syndrome have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 and 3.321(a) (2005).  In this case, 
VA's duties have been fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in May 2002.  The veteran was advised of 
the requirements to substantiate his claim, of his and VA's 
respective duties, and asked him to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also VAOPGCPREC 8-
2003.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The claims file contains service medical records and post-
service treatment records of the veteran, as discussed below.  
He has not indicated the existence of additional relevant 
available records that the RO failed to obtain.  In fact, in 
April 2004, he stated that he had no additional evidence to 
submit or for VA to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  An examination in not required in this case, 
which is for an earlier effective date for the grant of 
service connection.  Accordingly, having determined that the 
duty to notify and assist has been satisfied to the extent 
possible, the Board turns to an evaluation of the veteran's 
claim.

B.  Entitlement to an Earlier Effective Date

Service connection for cervical strain was granted in March 
1977, with a 10 percent rating in effect since that time.  
The veteran filed a claim for increased rating for neck 
strain in March 1997.  That claim was denied and is currently 
on appeal.  On October 31, 2000, the veteran filed a claim 
for service connection for chronic pain syndrome.  

In support of his claim, he submitted medical records from 
private treating sources.  One such source, Guy F. Gehling, 
M.D., stated in October 1985 that the veteran had developed 
chronic pain syndrome likely due to long term dealing with 
his neck strain.  This document was submitted in November 
2001 in conjunction with the claim for service connection for 
chronic pain syndrome.  Thereafter, VA and private medical 
records dating from October 1985 contain medical treatment 
and opinion evidence that chronic pain syndrome is due to the 
veteran's cervical strain.  

In a February 2003 rating decision, the RO granted service 
connection for chronic pain syndrome secondary to service-
connected neck strain and assigned a 30 percent rating 
effective October 31, 2000.  The rating was later changed to 
70 percent from the same effective date.  

The veteran has disagreed with the effective date and urged 
that the effective date should be the date he first filed a 
claim for increased rating for cervical strain in March 1997, 
if not the date he first had findings of chronic pain 
syndrome related to cervical strain.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is later."  38 C.F.R. § 
3.400.  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).

When the veteran filed his claim for an increased rating for 
neck strain in March 1997, he did not raise a claim 
concerning service connection for chronic pain syndrome as 
secondary to service-connected cervical strain.  On his VA 
Form 21-4138, received March 21, 1997, he wrote "I am 
requesting an increase in my service-connected disability."  
His substantive appeal filed in November 1997 indicated he 
had pain which he felt was a part of his service-connected 
disability and should support his claim for an increase based 
on 38 C.F.R. § 4.45.  The application for increased rating 
for neck strain showed no intent on his part to request 
entitlement to service connection for chronic pain syndrome 
on a secondary basis.  See Brannon v. West, 12 Vet. App. 32, 
34 (1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably raised 
by the substantive appeal).

Such a claim (for chronic pain syndrome) was not filed until 
October 31, 2000, when the veteran clearly requested 
entitlement to service connection for "chronic pain 
syndrome."  Accordingly, an effective date earlier than 
October 31, 2000, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

The Board does not accept the VA Form 21-4138 received March 
21, 1997, as a claim for secondary service connection for 
chronic pain syndrome.  The Board does not dispute that the 
veteran has submitted medical evidence since October 31, 
2000, dated as early as October 1985, suggesting chronic pain 
syndrome developed as due to his dealing with long term 
cervical strain.  The Board notes that the March 1997 
document clearly sought an increased rating and not service 
connection for a secondary condition.  The evidence showing 
chronic pain syndrome secondary to the neck strain was not 
received until the veteran submitted his claim for service 
connection for chronic pain syndrome on October 31, 2000.  
The date of claim, October 31, 2000, is controlling as to the 
effective date.  Based on the above analysis, the earliest 
effective date allowed under the provisions of 38 C.F.R. § 
3.400 for the award of service connection for chronic pain 
syndrome as secondary to service-connected neck strain is 
October 31, 2000.  C.F.R. § 3.400 (2005).


ORDER

Entitlement to an effective date earlier than October 31, 
2000, for the award of service connection for chronic pain 
syndrome is denied.


REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran has reported increased symptoms for his cervical 
strain  He described severe symptomatology in March 2003 and 
April 2004.  He has indicated that he requires substantial 
medical treatment for symptoms of strain of his neck.  His 
most recent VA examination for the neck strain was dated over 
three years ago, and indicates that symptoms of cervical 
strain had resolved.  The veteran's recent communications 
dispute that the condition has resolved, and in fact suggest 
worsening of symptoms.  Moreover, VA treatment records are 
over two and a half years old.  

With this in mind, the Board is of the opinion that updated 
information would be helpful.  

Accordingly, this case is REMANDED for the following action:

1.  Obtain VA treatment records for the 
veteran's service-connected neck strain 
since June 2003 from the Walla Walla VA 
medical center.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for an appropriate 
VA examination for his neck strain.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examinations.  The examiners should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted.  A rationale for any 
opinions expressed should be provided.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination, or any 
perceived lack of cooperation, should be 
directly addressed and discussed in the 
examination report.  

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


